      Case 4:10-cr-00459 Document 621 Filed on 03/11/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                            UNITED STATES DISTRICT COURT                            March 11, 2021
                             SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   CRIMINAL NO. 4:10-CR-00459-1
                                              §
WILMAR RENE DURAN-GOMEZ                       §
                                              §
                                              §

                                          ORDER

       The defendant, Wilmar Rene Duran-Gomez’s motion to stay the trial of this case pending

the filing and review of the Fifth Circuit Court of Appeals opinion is rendered moot by the

parties agreed scheduling order.

       It is so ORDERED.

       SIGNED on this 11th day of March, 2021.


                                              ___________________________________
                                              Kenneth M. Hoyt
                                              United States District Judge




1/1
